DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-37 are pending.
Claims 1-20 are cancelled.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  

Claim Objections
Claim 36 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 20090090763 A1, April 9, 2009) (hereinafter “Zemlok”) in view of Zmood et al. (US 20080296373 A1, December 4, 2008) (hereinafter “Zmood”), Walker et. al. (US 20050085951 A1, April 21, 2005) (hereinafter “Walker”), and Moberg et. al. (US 20110006876 A1, July 9, 2009) (hereinafter “Moberg”).
Regarding claim 1, Zemlok teaches a surgical system, comprising: a surgical instrument (10, Fig. 1) configured to wirelessly transmit (para [0161]) identifying data specific to the surgical instrument; and a console (para [0165]; 603, Fig. 23) configured to receive the identifying data (para [0100]), to register the surgical instrument based on the identifying data (para [0133]), to establish a wireless two-way communication link (para [0134]) between the surgical instrument and the console, to receive at least one of operational data and commands from the surgical instrument, and to provide operational feedback data to a user of the surgical instrument during an operation of the surgical instrument based on the at least one of operational data and commands (para [0167] and [0172]). 
	Zemlok does not teach a surgical system comprising a remote device configured to store sterilization status of the surgical instrument and the console further configured to receive the sterilization status from the remote device.  
Zmood teaches a surgical system comprising a server configured to store sterilization status of the surgical instrument (“Thus, the purchase of new instruments, instances of sterilization of an instrument 12 and instances of use of an instrument in a theatre can all be registered by the appropriate interrogators 26, and an instrument's history can be recorded by the central control 24 in a database 28.”  See para [0075].  “During the operation, the surgeon will select the desired implants 66 and conduct the implant surgery. Used and unused instruments and implants are then placed back into the tote 66 and returned to the central sterilization department 78 for post-operative sterilization. Next, the kit 62 is shipped back to the kit provider 60 through the dispatch department 80. At each stage in the kit's progress through the hospital, the parts may be monitored by RFID interrogators 82 connected to a central inventory and tracking management controller 84, which can record the history of each tagged item, including its whereabouts, its usage and sterilization history, and the patients in relation to which it has been used.”  See para [0095] and Fig. 6.  “Instrument history may for example be stored in a database 86, and data, instructions, information and the like may be swapped between the hospital inventory and tracking system 84 and the inventory and tracking controller 88 of the kit provider 60, e.g. over a suitable communications network 90, such as the Internet or a dedicated secure link.”  See para [0097]) (emphases added). 
Zemlok also does not expressly teach wherein in response to the wireless two-way communication link being disabled the surgical instrument is configured to disable at least one function of the plurality of functions and to perform at least one other function of the plurality of functions.
Walker teaches partially disabling a system (a vehicle) if its wireless communication is damaged or removed.  See, e.g., claim 14, [0011]-[0012], [0039].
Moberg teaches partially disabling a system (a medical device).  See, e.g., [0101], [0134].
Examiner considers Walker and Moberg to be analogous prior art for the purpose of analyzing the obviousness of the subject matter at issue.  “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant’s endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his or her invention as a whole.  
Even though Walker and Moberg are references in a field different from that of applicant’s endeavor, Walker and Moberg are reasonably pertinent because of the matter with which it deals (i.e., partial disabling of functions under certain conditions for safety reasons) and would logically have commended itself to the inventor’s attention in considering his or her invention as a whole.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Walker and Moberg such that the invention taught by Zemlok (in view of Zmood) further comprises wherein in response to the wireless two-way communication link being disabled the surgical instrument is configured to disable at least one function of the plurality of functions and to perform at least one other function of the plurality of functions (as recited in claim 21) in order to enhance the safety of the surgical procedure. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the server configured to store sterilization status of the surgical instrument, as taught by Zmood, with the system taught by Zemlok in order to ensure that the instrument is properly sterilized before use.
Regarding claims 22 and 23, Zemlok teaches a surgical system, comprising: a surgical instrument (10, Fig. 1) configured to wirelessly transmit (para [0161]) identifying data specific to the surgical instrument; and a console (para [0165]; 603, Fig. 23) configured to receive the identifying data (para [0100]), to register the surgical instrument based on the identifying data (para [0133]), to establish a wireless two-way communication link (para [0134]) between the surgical instrument and the console.
Regarding claim 24, as discussed above for claim 21, Zemlok in view of Zmood teaches a console that includes a memory storing a registration status of the surgical instrument, wherein the registration status is indicative of the surgical instrument being previously registered with the console.
Regarding claim 25, as discussed above for claim 21, Zemlok in view of Zmood teaches wherein the console is further configured to receive at least one of operational data and user commands from the surgical instrument.
Regarding claim 26, as discussed above for claim 21, Zemlok in view of Zmood teaches wherein the console is further configured to provide operational feedback data to a user of the surgical instrument during a surgical operation of the surgical instrument based on the at least one of operational data and the user commands.
Regarding claim 27, Zemlok teaches a surgical system, wherein the console (603, Fig. 22A) has a display screen (620, Fig. 22A) configured to visually display at least a portion of the operational feedback data or wherein the console includes a display screen configured to display operational data received from the surgical instrument via the two-way communication link..  See para [0171], [0172], and [0134].
Regarding claim 28, Zemlok teaches a surgical system, wherein the display screen includes a touch-screen display configured to receive the user commands.  See para [0171].
Regarding claim 29, Zemlok teaches a surgical system, wherein the console has a speaker configured to provide at least a portion of the operational feedback data as an audio signal.  See para [0163] and [0165].
Regarding claim 30, Zemlok teaches a surgical system, wherein the operational feedback data includes at least one of an instruction and a query.  See para [0167].
Regarding claim 31, Zemlok teaches a surgical system, wherein the operational feedback data includes an operational parameter of the surgical instrument.  See para [0167].
Regarding claim 32, Zemlok teaches a surgical system, wherein the surgical instrument is a hand-held, battery-powered (400, Fig. 4) surgical device.  See para [0089].
Regarding claim 33, Zemlok teaches a surgical device, wherein the functions are selected from the group consisting of articulation, rotation, pivoting, and actuating the surgical attachment.  See, e.g., [0052].
Regarding claims 34-37, as discussed above, Zemlok (in view of Zmood, Walker, and Moberg) teaches a surgical device, comprising: a surgical attachment; a hand-held drive unit including: a housing; a mounting portion configured to accept a corresponding portion of the surgical attachment; a plurality of actuators each of which is configured to perform at least one function of a plurality of functions; a user control element configured to register a user command; a processor disposed in the housing and configured to receive a user input signal from the user control element corresponding to the user command, the processor configured to control the actuator according to an operating program as a function of the user input signal; and a transceiver configured with a remote console via a wireless two-way communication link, wherein in response to the wireless two-way communication link being disabled the processor is configured to disable at least one function of the plurality of functions and to perform at least one other function of the plurality of functions (as recited in claim 34); wherein the functions are selected from the group consisting of articulation, rotation, pivoting, and actuating the surgical attachment (as recited in claim 35); wherein the remote console includes a memory storing a registration status of the surgical device, the registration status is indicative of the surgical device being previously registered with the remote console (as recited in claim 36); wherein the remote console being configured to prevent operation of surgical device based on the registration status (as recited in claim 37).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10588629 B2. Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792